

Distributorship Agreement


This Distributorship Agreement (the “Agreement”) is entered into as of
____________ by and between ShieldZone Corporation, a Utah corporation
(“ShieldZone”) and ________________ (“Distributor”).


RECITALS


WHEREAS, ShieldZone manufactures and sells invisibleSHIELDTM branded protective
films for protecting screens of electronic devices including, but not limited
to, cellular telephones, portable music/video players and other portable
electronic devices and/or for protecting casings or housings of said electronic
devices in the United Staes of America; and


WHEREAS, Distributor is in the business of distributing such protective films;
and


WHEREAS, the parties desire that Distributor shall have the right to sell
invisibleSHIELDTM branded protective films in _____________________
(“Territory”). (Any future addition of Territories must be agreed to in writing
before Distributor engages in selling invisibleSHIELDTM products in potential
new territories.)


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties agree as follows:


SECTION ONE—PROMOTION OF SALE


Distributor will use its best efforts, and make available the use of its sales
force, for the purpose of promoting the sale of ShieldZone invisibleSHIELDTM
branded protective films within the Territory. Distributor may also promote the
sale of ShieldZone accessories, as mutually agreed upon by the parties.


SECTION TWO—COVENANTS OF DISTRIBUTOR


Distributor shall perform, at Distributor’s expense, the following duties to
ShieldZone’s satisfaction:
 
2.1    Promotions and Marketing. Distributor shall engage in sales promotion
activities in the Territory, including, but not limited to, the distribution of
marketing materials to current and potential customers. Distributor shall pay
for printing of any marketing materials to be used in the Territory, and all
such marketing materials are subject to approval by ShieldZone. ShieldZone shall
provide samples to Distributor at no charge. ShieldZone invisibleSHIELDTM
branded films and accessories are collectively referred to as “ShieldZone
Products”. 
 
2.2    Sales Organization. Distributor will maintain a qualified sales
organization which will call on customers and potential customers in the
Territory as may be reasonably likely to purchase any of the ShieldZone
products. Distributor shall adhere to ShieldZone sales and marketing programs as
provided to Distributor by ShieldZone from time to time.
 

--------------------------------------------------------------------------------


 
2.3    Places of Business; Inventory. Distributor shall establish, staff, and
maintain a place or places of business in the Territory as may be necessary to
provide good customer support and marketing coverage in the Territory.
Distributor will purchase and maintain an inventory of ShieldZone Products as
necessary to adequately service customer requirements in the Territory. 
 
2.4    Coordination. Distributor shall coordinate its sales efforts with
ShieldZone. In addition, Distributor shall establish and maintain records of its
sales in sufficient detail to permit identification and destination of each of
the ShieldZone Products sold by Distributor and Distributor shall make these
records available for inspection and copying by ShieldZone. Distributor shall
retain these records until ShieldZone either (a) accepts custody of the records,
or (b) consents in writing to their destruction or other disposal. 
 
2.5    General Conduct and Non-Competition. Distributor shall at all times
conduct its business in a manner as will reflect favorably on ShieldZone and the
ShieldZone Products and shall not engage in any deceptive, misleading, illegal,
or unethical business practice. Distributor shall not design, manufacture, or
market, nor will it act as a representative or distributor for, any products
that compete with the ShieldZone Products during the term of this Agreement and
for three (3) years following termination of this Agreement.   
 
2.6    Sales Only in Territory. Distributor shall not offer or sell ShieldZone
Products outside of the Territory and shall refer all inquiries regarding
potential customers outside of the Territory to ShieldZone. In addition,
Distributor shall not offer or sell ShieldZone Products to anyone who has the
intent to offer or sell the ShieldZone Products outside of the Territory.
Distributor shall not offer or sell ShieldZone Products on the Internet.
ShieldZone may sell ShieldZone Products to customers from the Territory who
place orders over the Internet.


SECTION THREE—PURCHASE OF PRODUCTS


3.1    Purchase Orders. Purchase of ShieldZone Products under this Agreement
shall be made by delivery to ShieldZone of Distributor’s written purchase orders
specifying in reasonable detail the types and quantities of ShieldZone Products
being ordered. No purchase order is binding upon ShieldZone until accepted in
writing by ShieldZone. Nothing in this Agreement is intended to create any duty
on the part of ShieldZone to accept any order, it being expressly understood
that the acceptance or rejection of any order is at the sole discretion of
ShieldZone.


3.2    Prices. Prices and minimum order quantities shall be provided by
ShieldZone to Distributor upon receipt of each purchase order from Distributor
and are subject to change at any time by ShieldZone until each order is
finalized. Prices and minimum order quantities shall be determined separately
for each purchase order.


SECTION FOUR—TERM AND CONDITIONS


4.1    Shipment. All shipments under this Agreement shall be made in ShieldZone’
standard shipping packages to Distributor’s address in Territory. Unless
otherwise instructed in writing by Distributor, ShieldZone shall select the
carrier.
 
2

--------------------------------------------------------------------------------




4.2    Acceptance. Distributor must inspect all ShieldZone Products promptly
upon receipt at the shipping destination and may reject any goods that fail in a
significant respect to meet ShieldZone’ acceptance specifications. ShieldZone
Products not rejected by written notice to ShieldZone within 10 days of receipt
shall be deemed to have been accepted. Rejected products shall be returned
freight prepaid to ShieldZone within 10 days of the date ShieldZone authorizes
return. As promptly as possible after receipt by ShieldZone of properly rejected
goods, ShieldZone may, at its sole option, either repair or replace the properly
rejected goods, or refund the purchase price to Distributor. ShieldZone shall
prepay transportation costs back to Distributor and shall reimburse Distributor
for any costs of transportation incurred by Distributor in connection with the
return to ShieldZone of properly rejected goods; otherwise, Distributor must pay
transportation costs in both directions.


4.3    Payment. Terms of payment shall be Net-30, except on the first order.
First order Terms of Payment are as follows: ½ of payment (via wire transfer)
must be received before shipement.


4.4    Taxes. Distributor shall bear all applicable federal, state, municipal
and other government taxes (such as sales, use, value added, or any similar
taxes); all customs duties, levies, imports, and similar charges; and all
personal property taxes assessable on the ShieldZone Products after delivery to
the carrier at ShieldZone’ distribution center.


4.5    Resale Prices. Distributor may set its own resale price for the
ShieldZone Products, except that such prices must be mutually agreed to be
reasonable after consultation with ShieldZone. Notwithstanding the foregoing,
retailers in the Territory shall be required by Distributor to sell the
ShieldZone Products within the range of ShieldZone’ suggested retail price
(MSRP) and shall require that retailer not sell the ShieldZone Products below
ShieldZone’ minimum retail price (MMRP). (See attached Exhibit A for pricing
details).


4.6    Limitation of Liability and Indemnity Provisions. Notwithstanding any
provision in this Agreement to the contrary, in no event is ShieldZone liable
for indirect, incidental, or consequential damages and in no event may the
liability of ShieldZone arising in connection with any of the ShieldZone
Products sold hereunder (whether this liability arises from a claim based on
contract, warranty, tort, or otherwise) exceed the actual amount paid by
Distributor to ShieldZone for the Products. Distributor shall indemnify
ShieldZone, its directors, officers, agents, employees, and affiliates for any
actions, claims, liability, or losses resulting or arising from Distributor’s
use, promotion, marketing, or sale of ShieldZone Products.


4.7    Use of Trademarks. Distributor is granted a limited right, during the
term of this Agreement, to use the trademarks, service marks, corporate names,
trade names, trade dress, and logos (collectively referred to herein as
“Trademarks”) owned by ShieldZone in connection with the promotion and sale of
ShieldZone Products. This limited right is expressly limited to uses approved by
ShieldZone and necessary for sale of the ShieldZone Products and to the
performance of Distributor’s obligations under this Agreement. Any use by
Distributor of any Trademark used or otherwise owned anywhere in the world by
ShieldZone (collectively referred to herein as the “ShieldZone Trademarks”) must
first be approved in writing by ShieldZone. Distributor shall not: (i) use any
ShieldZone Trademark as part of or in combination with any Trademark not owned
by ShieldZone; (ii) use any ShieldZone Trademark on or in connection with
products not purchased from ShieldZone; or (iii) take any action that could
damage, injure,
 
3

--------------------------------------------------------------------------------


 
or disparage ShieldZone or the ShieldZone Trademarks. Distributor shall not use
any Trademark other than the ShieldZone Trademarks on or in connection with the
ShieldZone Products.


4.8    Ownership of Trademarks. Distributor acknowledges ShieldZone’ exclusive
ownership of, and the renown of, the ShieldZone Trademarks throughout the world
and specifically in the Territory. Distributor acknowledges (i) the value of the
goodwill associated with the ShieldZone Trademarks; and (ii) that the ShieldZone
Trademarks have acquired secondary meaning in the mind of the public.
Distributor shall not take any action inconsistent with ShieldZone’ exclusive
ownership of the ShieldZone Trademarks. Distributor has not acquired and shall
not acquire, whether by operation of law, or otherwise, any right, title, or
interest in or to any ShieldZone Trademarks. Any use by Distributor of the
ShieldZone Trademarks and any goodwill or benefit arising therefrom shall inure
to the sole and exclusive benefit of ShieldZone. Distributor shall have no right
to assign or sublicense the use of any ShieldZone Trademark. In the event any
ownership rights relating to any ShieldZone Trademark become vested in
Distributor, Distributor hereby assigns and agrees to assign any such rights to
ShieldZone and shall execute all documents and perform all actions reasonably
necessary to effectuate and record such ownership and assignment(s) free of
additional consideration. In the event that Distributor uses any Trademark other
than a ShieldZone Trademark (“Other Trademarks”) in conjunction with a
ShieldZone Trademark or on or in connection with a ShieldZone Product, without
ShieldZone’ written consent, such Other Trademark shall be the sole and
exclusive property of ShieldZone, unless Distributor ceases such unauthorized
use within 10 days following written Notice from ShieldZone.


4.9    Ownership of Works. All works that are copyrighted, copyrightable or
otherwise subject to intellectual property protection (“Works”), including,
without limitation, translations, promotional, advertising, marketing, packaging
and sales materials, used by Distributor on or in connection with the ShieldZone
Products, shall be deemed a “work made for hire” and shall be owned exclusively
by ShieldZone pursuant to this written instrument. To the extent that any such
Works are not a “work made for hire” under applicable law, Distributor hereby
assigns and agrees to assign to ShieldZone, all right, title, and interest in
all intellectual property, such as copyright protection, relating to such Works.
Distributor shall execute all documents and perform all actions reasonably
necessary to effectuate and record such ownership and assignment(s) free of
additional consideration.


4.10    Confidential Information. Distributor shall maintain the confidentiality
of all information that is received from ShieldZone, including, without
limitation, information relating to new products, trade secrets, business plans
and relationships, strategic marketing plans, financial matters, manufacturing
methods, sources of supply, customers, and other information that is proprietary
to ShieldZone (collectively known as “Confidential Information”). Distributor
shall not use Confidential Information in any way detrimental to ShieldZone and
shall not directly or indirectly disclose Confidential Information outside of
Distributor. Distributor hereby assigns to ShieldZone, all rights, title, and
interest, in and to all work product conceived, produced, or otherwise generated
by Distributor in connection with Distributor’s receipt of Confidential
Information, including, but not limited to any ideas, inventions, copyrights,
discoveries and/or improvements generated by Distributor. Distributor shall
execute all documents and perform all actions reasonably necessary to effectuate
and record such ownership and assignment(s) free of additional consideration.
Distributor shall maintain as confidential: (i) this Agreement; and (ii) all
information relating to the terms of this Agreement. Information received from
ShieldZone shall cease to be Confidential Information when it is: (i) in the
public
 
4

--------------------------------------------------------------------------------


 
domain; or (ii) is received by Distributor from a source other than ShieldZone,
as shown by Distributor’s records, that does not have a confidentiality
agreement with ShieldZone.
 
4.11    Cooperation. Upon ShieldZone’ request, Distributor shall provide to
ShieldZone such documents, specimens, packaging, labels, tags, or other
materials required for the execution, filing, and prosecution of any
applications or registrations relating to ShieldZone’ intellectual property and
shall perform all other actions reasonably required for such applications or
registrations or to effectuate and record any assignments required herein.
Distributor shall also perform all actions reasonably required to confirm this
Agreement or to record Distributor as a registered user in the Territory. All
such confirmations or recordations may be cancelled solely by ShieldZone.
Distributor hereby consents to such cancellation as requested by ShieldZone.


4.12    Infringement. Distributor shall immediately notify ShieldZone of any
infringement of any intellectual property rights owned by ShieldZone, and shall
cooperate with and assist ShieldZone, in connection with any action ShieldZone
may elect to undertake relating thereto. ShieldZone shall have the sole right to
engage in, prosecute, withdraw from, or receive monetary compensation in any
action relating to any such infringement.


4.13    Export of Products. Any and all obligations of ShieldZone to provide
products shall be subject in all respects to United States laws and regulations
relating to the delivery of products abroad. Distributor shall be solely
responsible for the payment or discharge of any fees or duties in connection
with transporting ShieldZone Products to or selling or using ShieldZone Products
in the Territory.


4.14    Approval Process. Prior to using any materials that incorporate a
ShieldZone Trademark, such as packaging, promotional, marketing, or sales
materials, Distributor shall submit such materials to ShieldZone for approval.
In the event ShieldZone fails to give its written approval within 20 days from
ShieldZone’ receipt of such materials, the materials shall be deemed not to have
been approved.


SECTION FIVE—TERM AND TERMINATION


5.1    Term. Unless terminated earlier pursuant to this Section Five, this
Agreement shall terminate on January 24th, 2007.


5.2    Breach. Any material breach of this Agreement by either party constitutes
a default if not cured within 20 days after written notice of the breach is
given. Upon default by either party, the other party may terminate this
Agreement immediately upon written notice.


5.3    Termination without Cause. Either party may unilaterally terminate this
Agreement at any time without cause on 60 days’ written notice to the other
party.


5.4    Termination for Insolvency. Subject to any applicable law to the
contrary, this Agreement may be immediately terminated by either party in the
event the non-terminating party files or becomes the subject of any action for
bankruptcy, reorganization, receivership or similar relief under any laws
intended for the benefit of creditors, shall have a receiver or manager
appointed in respect to any part of the non-terminating party’s business, shall
make an
 
5

--------------------------------------------------------------------------------


 
assignment for the benefit of a creditor or shall become insolvent, or in the
event that the non-terminating party shall voluntarily or involuntarily
dissolve, liquidate, or terminate its existence.


5.5    Effect of Termination. Upon termination, Distributor shall cease being a
ShieldZone distributor, and neither party shall have any further rights against
the other except for money owed and other rights as by their nature must survive
termination of this Agreement, including, but not limited to, the obligations
contained in Sections 2.4, 2.5, and 4.8-4.11, which shall survive termination of
this Agreement.


SECTION SIX—MISCELLANEOUS


6.1    Independent Contractor. Distributor is an independent contractor and not
an agent or employee of ShieldZone, and will not hold itself out as, or give any
person reason to believe that it is, an agent or employee of ShieldZone.
Distributor shall not make any representations or warranties of any kind on
behalf of ShieldZone. Distributor shall indemnify and hold ShieldZone harmless
from and against any and all claims, liabilities, and damages arising out of
breach of this provision by, or otherwise attributable to any act or omission
of, Distributor, its agents or employees.


6.2    Assignment. Rights conferred on Distributor by this Agreement are
personal and may not be transferred, sublicensed, or assigned without
ShieldZone’ prior, express and written consent.


6.3    Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Utah, United States of
America.


6.4    Equitable Relief. Each party further understands and agrees that (i)
money damages would not be a sufficient remedy for any breach of this Agreement
and (ii) the non-breaching party would be irreparably harmed if any of the
provisions of this Agreement were not performed in accordance with their
respective terms or were otherwise breached and, accordingly, that the
non-breaching party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy for any such breach. Each party further
agrees to waive any requirement for the securing or posting of any bond in
connection with any such remedy. Such remedy shall not be deemed to be the
exclusive remedy for the breach of this Agreement, but shall be in addition to
all of the remedies at law or in equity to the non-breaching party.


6.5    Arbitration. Distributor agrees that any and all controversies, claims or
disputes with ShieldZone arising out of this Agreement, including, without
limitation, any breach of this Agreement, shall be subject to binding
arbitration. DISTRIBUTOR AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY
RIGHT TO A TRIAL BY JURY WITH RESPECT TO ALL DISPUTES ARISING FROM OR RELATED TO
THIS AGREEMENT. Distributor agrees that any arbitration will be administered by
the American Arbitration Association (“AAA”), consistent with its rules, and
that such arbitration shall take place in Salt Lake City, Utah, United States of
America.


6.6    Attorney Fees. In the event that any action is filed in relation to this
Agreement, the unsuccessful party in the action shall pay to the successful
party, in addition to all the sums that the unsuccessful party may be required
to pay, a reasonable sum for the successful party’s attorney fees and costs.
 
6

--------------------------------------------------------------------------------




6.7    Headings. The headings used in this Agreement are for convenience only
and are not a part of this Agreement and do not in any way limit or amplify the
terms and provisions of this Agreement.


6.8    Impracticability. This Agreement may be terminated at any time without
liability of one party as against the other if the situation between nations
renders the performance of this Agreement impracticable.


6.9    Entire Agreement. This Agreement supersedes and cancels all prior
agreements, if any, between the parties, and may not be amended, altered, or
changed except by a written agreement signed by both parties. This Agreement is
in the English language only, which language in controlling in all respects.


6.10    Notices. Any Notice, approval, or other communication required or
permitted herein shall be in writing and shall be considered to be given: (a)
upon personal delivery or delivery by facsimile (with confirmation of receipt);
or (b) two (2) days after being deposited with an international courier (e.g.,
United Parcel Service) via second-day guaranteed express air mail. All such
communications shall be to the following:


To ShieldZone:


Phillip Chipping
ShieldZone, Inc.
3855 South 500 West Suite B
Salt Lake City, UT 84121
USA
Facsimile No. (801) 281-3458




with a courtesy copy to:
Carl T. Reed
Workman Nydegger
1000 Eagle Gate Tower
60 East South Temple
Salt Lake City, Utah 8411
Facsimile No. (801) 321-8826




To Distributor:


Name:___________________
_________________________
_________________________
_________________________
Facsimile No.
 
7

--------------------------------------------------------------------------------


 
6.11    Effect of Partial Invalidity. The invalidity of any part of this
Agreement shall not be deemed to affect the validity of any other part. In the
event that any provision of this Agreement is held to be invalid, the parties
agree that the remaining provisions shall be deemed to be in full force and
effect.


6.12    Waiver. Failure by either party at any time or from time to time to
enforce any of the provisions of this Agreement is not construed to be a waiver
of that provision or of the party’s right to subsequently enforce each and every
provision of this Agreement.


6.13    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.


IN WITNESS HEREOF, the parties have executed this Agreement as of the date first
written above.
 
 

ShieldZone, Inc.:    
Company:
By: _______________ By: _____________ Name: Robert G. Pedersen II   
Name:___________    Its:President & CEO Its: ____________